NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS CHINCHILLA                          No.    19-70672
SANCHEZ,
                                                Agency No. A205-907-460
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Juan Carlos Chinchilla Sanchez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and relief under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo the legal question of whether a particular social group is cognizable, except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir.

2020). We review for factual findings for substantial evidence. Id. at 1241. We

deny the petition for review.

      The BIA did not err in concluding that Chinchilla Sanchez did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151-52 (9th Cir. 2010) (returnee social group too broad to be cognizable).

      Substantial evidence supports the determination that Chinchilla Sanchez

failed to demonstrate the harm he experienced and fears was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

                                         2                                    19-70672
theft or random violence by gang members bears no nexus to a protected ground”);

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (gang victimization for

economic and personal reasons did not establish persecution on account of a

political opinion). We reject Chinchilla Sanchez’s contentions that the BIA

improperly made new findings as to his political opinion claim.

      Thus, Chinchilla Sanchez’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Chinchilla Sanchez failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject Chinchilla Sanchez’s contentions that the IJ and BIA failed to

conduct an individualized assessment of his case as well as his other assessments

of error. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) ( the BIA

need not write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d
592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record); Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004 (“As

a general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (quoting INS v.

                                         3                                     19-70672
Bagamasbad, 429 U.S. 24, 25 (1976))).

      PETITION FOR REVIEW DENIED.




                                        4   19-70672